Action to recover damages for personal injuries sustained by the plaintiff, here respondent, because of alleged negligence of defendant, here appellant, a common carrier of passengers for hire, whose driver is alleged to have started the defendant’s bus suddenly and violently at the time when the plaintiff, an intended passenger, was entering it, thereby causing plaintiff’s injuries. The issues were submitted to the jury, which rendered a verdict in favor of the plaintiff, here respondent, for damages in the sum of $1,250. From the judgment thereon entered the defendant appeals. It urges only one point, namely, that the verdict is against the greater weight of the evidence. Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event. In our opinion the verdict in so far as it finds liability to the plaintiff on the part of the defendant is against the weight of evidence. Hagarty, Davis and Taylor, JJ., concur; Lazansky, P. J., and Johnston, J., dissent and vote to affirm.